Citation Nr: 0512224	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for left shoulder 
impingement syndrome, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for right shoulder 
impingement syndrome.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the St. 
Louis, Missouri, Regional Office (RO).  This decision denied 
service connection for a psychiatric disability and denied 
increased ratings for the disorders listed on the title page.  

This case was REMANDED in June 2003.  In October 2003, the RO 
granted service connection for a psychiatric disorder 
secondary to the veteran's service-connected disabilities.  
The case has been returned to the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

As referred to in the prior remand, in a notice of 
disagreement dated in March 2002, the veteran's 
representative referred to a claim for a total rating based 
on individual unemployability due to service-connected 
disabilities.  As this matter has not been developed or 
certified for appeal, it is again referred to the RO for 
appropriate action.


REMAND

In June 2004, the Board received additional VA medical 
records from the veteran's representative.  A waiver of 
consideration by the RO did not accompany these statements.  
These documents are relevant to his claims regarding 
increased compensation for his service connected back and 
bilateral shoulder disabilities.  The RO has not had an 
opportunity to review this evidence and to issue a 
supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 20.1304(c).

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should obtain any VA treatment 
records that date from 2003 to the 
present.  

2.  Thereafter, the RO should readjudicate 
the claims, with consideration of the 
additional evidence submitted to the 
Board.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC, which should include 
a discussion of the evidence submitted 
directly to the Board.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


